Citation Nr: 0109879	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
fracture, left tibia, status post open reduction and 
internal fixation with left saphenous neuropathy and 
scars, status post fractures left fibula and patella, with 
scars, currently rated as 10 percent disabling.

2. Entitlement to a compensable evaluation for residuals of a 
fracture, lateral epicondyle, right elbow with scarring.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Board believes that this case must be remanded for 
further development and readjudication.  

Historically, the veteran was injured in July 1991 while in 
service when she, a pedestrian, was struck by a car.  The 
diagnoses included:  (1) Grade II open left tibia and fibula 
fracture, displaced, at the middle one third of the tibia; 
(2) closed left patellar inferior pole comminuted fracture; 
and (3) right elbow open joint with an associated small 
lateral epicondyle fracture.  She underwent surgery for 
intramedullary rodding of the left tibia, removal of the 
comminuted fragments of the inferior pole of the left 
patellar, and irrigation and debridement of the right elbow.  
She was later transferred to the plastic surgery service and 
in August 1991 she underwent further surgery for a left 
medial gastrocnemius flap to include an autogenous split 
thickness skin graft from the left medial thigh to the left 
leg.  She was initially placed on limited duty but in July 
1993 she was found to be physically unfit for duty and 
discharged with severance pay. 

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, in addition to the injury to the right elbow, the 
veteran sustained an open fracture to her left tibia/fibula, 
with skin graft and rodding, as well as a closed comminuted 
fracture to the left patella.  

A review of the record shows that the veteran's physical 
residuals from the in-service accident have basically been 
organized as just two disabilities: the right elbow rated 
under Diagnostic Code 5209, for impairment of the elbow; and 
the left leg rated under Diagnostic Code 5262, for impairment 
of the tibia and fibula.  The record does not show that 
adequate consideration has been given to possible muscle 
disabilities or to the scarring of the skin to include the 
skin graft donor site.

Accordingly, the Board finds that the veteran should be 
afforded both VA orthopedic and scar evaluations in order to 
thoroughly determine the full extent of the residuals of her 
injuries to the right upper extremity and left lower 
extremity.  

With regard to the examinations, the Board notes that 
evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In that case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Therefore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7 (1995).  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Thus, in addition to the 
development discussed above, the Board notes that the veteran 
requested in writing in October 1999, that the RO obtain 
additional medical records dated from 1996 to 1999 from the 
"NAS Jacksonville".


Accordingly, this matter is Remanded for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA and private medical 
records, and specifically the records of 
the "NAS Jacksonville from 1996-1999."  
Any information received should be 
associated with the claims folders.  The 
RO shall inform the veteran if the VA is 
unable to secure any records sought.

3.  The veteran should be afforded VA 
orthopedic, muscle, and scar examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected right upper extremity 
disability as well as her left lower 
extremity disabilities.  All indicated x-
rays and laboratory tests should be 
completed.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician(s) designated to examine the 
veteran.  The scar examination should 
indicate if the veteran has any tender or 
painful scars and/or any scarring which 
causes limitation of motion of the 
affected joints of the right upper 
extremity and left lower extremity.  
Examination of the muscles should include 
objective findings as to any evidence of 
fascial defect, atrophy, or impaired 
tonus, depressed and/or adherent scars, 
symptoms of muscle disability such as 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  The orthopedic 
examiner should perform range of motion 
testing.  In the description of the 
results of this testing, the orthopedic 
examiner should indicate in degrees what 
normal range of motion is as compared to 
the veteran's range of motion of all 
affected joints.  The orthopedic examiner 
should also be asked to determine whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joints are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to an increased rating for 
service-connected residuals of fracture 
of the left elbow as well as residuals of 
fractures of the left tibia/fibula and 
left patella taking into consideration 
all applicable diagnostic codes to 
include those for muscle disabilities as 
well as scars.  The RO should also 
specifically consider the directives of 
DeLuca.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of her claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



